Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 12th day of
July, 2013 (the “Effective Date”) between EMULEX CORPORATION (the “Company”) and
JAMES M. MCCLUNEY (the “Executive”), with respect to and on the basis of the
following facts and understandings:

A. Executive is currently employed by the Company as its Chief Executive
Officer.

B. The Company desires to employ the Executive as its Executive Chairman and the
Executive desires to accept such employment on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1. Prior Agreements. This Agreement shall be effective immediately and shall
govern the employment relationship between the Executive and the Company from
and after the Effective Date, and, as of the Effective Date, supersedes and
negates all previous agreements and understandings with respect to such
relationship (including, without limitation, the letter agreement, dated
August 21, 2012, between you and the Company relating to certain severance
benefits); provided, however, that this Agreement does not supersede and negate
any of the following (collectively, the “Surviving Agreements”) (i) the
Indemnification Agreement by and between the Company and the Executive dated
May 23, 2005 (the “Indemnification Agreement”), (ii) the Executive’s rights
under the Company’s equity awards programs or any agreements entered into in
connection with such equity awards programs (the “Equity Awards”), (iii) any
Employee Creation and Non-Disclosure Agreement or other employee invention,
non-disclosure or similar agreement regarding treatment of confidential or
proprietary information between the Company and the Executive (collectively, the
“Confidentiality Agreement”), or (iv) the Key Employee Retention Agreement
between you and the Company effective on January 1, 2013 (the “KERA”).

2. Employment; Duties; Time Commitment.

(a) During the Term, Executive shall be employed as and hold the title of
Executive Chairman and shall have the powers, authorities, duties and
obligations of management commensurate with such position as the Company’s Board
of Directors (the “Board”) may assign from time to time, subject to the
directives of the Board and the corporate policies of the Company as in effect
from time to time (including, without limitation, the Company’s business conduct
and ethics policies). It is anticipated that such duties and obligations shall
be determined in cooperation with the Company’s Chief Executive Officer and that
such duties and obligation shall include, but not be limited to, (i) active
participation in strategic planning and development as well as providing
strategic advice to the Chief Executive Officer, (ii) communication on behalf of
the Company with external stakeholders, as needed, (iii) assist in maintaining
key relationships with customers, and (iv) such other appropriate projects and
activities that may be requested by the Chief Executive Officer. During the
Term, the Executive shall report solely to the Board. The compensation provided
in this Agreement shall compensate the Executive during the Term for his
services as a member of the Board, and the Executive shall not receive any
additional compensation for such Board service (including under the Company’s
compensation program for its non-employee Directors). Executive’s title as
Executive Chairman refers to his role as an officer and employee of the Company.
The procedures for selection and the responsibilities of the Chairman of the
Board are established separately by the Board.

(b) The Executive’s principal place of employment shall be the Company’s
principal executive office as it may be located from time to time. The Executive
agrees that he will maintain a regular schedule at that office when not
traveling as part of his employment. The Executive acknowledges that he may be
required to travel on a regular basis in the course of performing his duties for
the Company.



--------------------------------------------------------------------------------

(c) During the Term, the Executive shall (i) devote substantially all of the
Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, (ii) perform such duties in a faithful,
effective and efficient manner to the best of his abilities, and (iii) hold no
other employment. The Executive’s service on the boards of directors (or similar
body) of other business entities is subject to the approval of the Board, which
shall not be unreasonably withheld. Executive and the Company agree that
Executive may regularly (in addition to his service on the Company’s Board)
serve on up to three (3) boards at any one time, which shall not include more
than two (2) public companies, provided, however, that the Company shall have
the right to require the Executive to resign from any board or similar body
(including, without limitation, any association, corporate, civic or charitable
board or similar body) which he may then serve if the Board reasonably
determines that the Executive’s service on such board or body interferes with
the effective discharge of the Executive’s duties and responsibilities to the
Company or that any business related to such service is then in competition with
any business of the Company or any of its subsidiaries, successors or assigns.

3. No Breach of Contract. The Executive hereby represents to the Company and
agrees that: (i) the execution and delivery of this Agreement by the Executive
and the Company and the performance by the Executive of the Executive’s duties
hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (ii) the Executive will not
enter into any new agreement that would or reasonably could contravene or cause
a default by the Executive under this Agreement; and (iii) the Executive
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

4. Resignation as CEO. Effective as of the Effective Date, the Executive does
hereby relinquish his position as Chief Executive Officer of the Company and,
upon request by the Company, any position as an officer or director of any
direct or indirect subsidiary of the Company. Executive acknowledges and agrees
that the changes to the terms of his employment with the Company contemplated by
this Agreement (including, without limit, the change from Chief Executive
Officer to Executive Chairman) shall not constitute “Good Reason” under the KERA
or any other agreement between Executive or the Company.

5. Term. Subject to earlier termination as provided in this Agreement, the term
of Executive’s employment under this Agreement (“Term”) shall be deemed to have
commenced as of the Effective Date and end on the close of business on the third
year anniversary of the Effective Date (“Termination Date”).

6. Salary; Incentive Compensation.

(a) The Company shall pay Executive salary (as may be adjusted in accordance
with the terms of this Agreement, the “Base Salary”) an initial annual rate of
$587,000 less applicable deductions which shall be paid in accordance with the
Company’s regular payroll practices in effect from time to time but not less
frequently than in monthly installments. Such Base Salary will be reviewed by
the Compensation Committee on an annual basis and it is expected that the annual
Base Salary will decrease annually during the Term based on the Board of
Directors and/or Compensation Committee’s determination as to the Company’s
needs for and value of the services being provided by Executive.

(b) Executive shall be eligible to receive an annual incentive payment
(“Incentive Payment”) in accordance with the Company’s Executive Incentive Plan
as in effect from time to time, or such successor incentive payment plan(s)
through which the Company compensates its executive officers.

(c) During the Term, any new or additional equity awards made to the Executive
will be at the sole discretion of the Compensation Committee and the Board.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Compensation Committee, in its sole discretion, may notify, within forty-five
(45) days after the end of each fiscal year (the

 

2



--------------------------------------------------------------------------------

“Salary Adjustment Notice”) Executive of its determination as to the Base Salary
and proposed Incentive Payment target for the then-current fiscal year
(collectively, the “Adjusted Cash Compensation”) as well as any modification of
the time commitment expected of Executive pursuant to Section 2(a). In the event
that the Adjusted Cash Compensation is less than the total Base Salary and
Incentive Payment target earned by Executive during the prior fiscal year,
Executive shall have thirty (30) days to terminate the Agreement and his
employment by providing written notice to the Company (an “Adjustment
Termination”). If the Company receives the Adjustment Termination within such
thirty (30) day period, Executive shall be entitled to receive the Severance
Benefits described in Section 9(b)(i), 9(b)(ii) and 9(b)(iii) below; provided,
however that Base Salary for purposes of calculation of amounts due under
Section 9(b)(i)(A) shall be the Base Salary as in effect prior to delivery of
the most recent Salary Adjustment Notice. In the event Executive fails to
provide the Adjustment Termination within thirty (30) days following receipt of
the Salary Adjustment Notice, Executive shall be deemed to have accepted the
Adjusted Cash Compensation.

7. Benefits.

(a) During the Term, the Executive shall be entitled to participate in all
employee pension and welfare benefit plans and programs, and fringe benefit
plans and programs, made available by the Company to the Company’s executive
level employees generally, in accordance with the eligibility and participation
provisions of such plans and as such plans or programs may be in effect from
time to time.

(b) The Executive is authorized to incur reasonable expenses in carrying out the
Executive’s duties for the Company under this Agreement and shall be entitled to
reimbursement for all reasonable business expenses the Executive incurs during
the Term in connection with carrying out the Executive’s duties for the Company,
subject to the Company’s expense reimbursement policies and any pre-approval
policies in effect from time to time. The Executive agrees to promptly submit
and document any reimbursable expenses in accordance with the Company’s expense
reimbursement policies to facilitate the timely reimbursement of such expenses.

(c) During the Term, the Executive shall be entitled to all holiday and leave
pay (if any) generally available to other executives of the Company.

8. Termination.

(a) The Executive’s employment by the Company may be terminated at any time by
the Company: (i) with Cause, or (ii) without Cause, or (iii) in the event of the
Executive’s death, or (iv) in the event that the Board determines in good faith
that the Executive has a Disability.

(b) In addition to the termination rights described in Section 6(d), the
Executive’s employment by the Company may be terminated by the Executive with no
less than sixty (60) days advance written notice to the Company; provided,
however, that in the case of a termination for Good Reason, the Executive may
provide immediate written notice of termination once the applicable cure period
(as contemplated by the definition of Good Reason) has lapsed if the Company has
not reasonably cured the circumstances that gave rise to the basis for the Good
Reason termination.

9. Severance Benefits. If the Executive’s employment by the Company is
terminated during the Term for any reason by the Company or by the Executive, or
upon or following the expiration of the Term (in any case, the date that the
Executive’s employment by the Company terminates is referred to as the
“Severance Date”), the Company shall have no further obligation to make or
provide to the Executive, and the Executive shall have no further right to
receive or obtain from the Company, any payments or benefits except as follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations;

 

3



--------------------------------------------------------------------------------

(b) If, during the Term, the Executive’s employment with the Company terminates
as a result of an Involuntary Termination, the Executive shall be entitled to
the following benefits (the “Severance Benefits):

(i) The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to the sum of: (A) one times his Base Salary at the annual rate in
effect on the Severance Date, (B) any unpaid annual incentive payments (based on
performance criteria) that have been earned but deferred based on mutual
agreement between Executive and the Company (or its Compensation Committee), and
(C) one times his annual target Incentive Payment at the rate in effect on the
Severance Date;

(ii) Notwithstanding anything to the contrary contained in the applicable Equity
Award agreement, the vesting of all Executive’s Equity Awards shall be
accelerated by one year (with any performance-based Equity Awards vesting at a
minimum of the target achievement level), with each applicable stock option
remaining exercisable for three months following the date on which Executive’s
Continuous Service (as defined in the Company’s 2005 Equity Incentive Plan)
terminates; and

(iii) The Company shall pay Executive a lump sum cash amount equal to twelve
(12) multiplied by the full monthly cost of maintaining health, dental and
vision benefits for Executive (and his eligible dependents) as of the Severance
Date under the Company’s group health plan for purposes of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”).

(c) The foregoing provisions of this Section 9 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). Except as provided in Section 9(b)(ii)
above, the effect of any termination of Executive’s employment on Executive’s
rights under any Equity Award shall be determined by the applicable plan
document(s) and/or agreement(s) entered into in connection with any such Equity
Award.

(d) Subject to the provisions of Section 14 of this Agreement, any Severance
Benefits to which Executive is entitled under this Agreement (including any
payable pursuant to Section 6(d)) will be paid on (or within ten (10) days
following) the sixtieth (60th) day following Executive’s Separation from Service
(the “Severance Pay Date”).

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Severance Benefits shall only be payable if the Severance Date occurs at a time
during which (i) the Company is not party to an agreement, the consummation of
the transactions contemplated thereby which would result in the occurrence of a
“Change in Control” (as such term is defined in the KERA), and (ii) a Change in
Control has not occurred within the preceding twenty-four (24) months.

10. Release; Exclusive Remedy.

(a) This Section 10 shall apply notwithstanding anything else contained in this
Agreement. As a condition precedent to any Company obligation to the Executive
pursuant to Section 9(b) or 6(d), the Executive shall provide the Company with a
valid, executed general release agreement in substantially the form attached
hereto as Exhibit A (the “Release”), and such Release shall have not been
revoked by the Executive pursuant to any revocation rights afforded by
applicable law. The Company shall provide the final form of Release to the
Executive not later than seven (7) days following the Severance Date, and the
Executive shall be required to execute and return the Release to the Company
within twenty-one (21) days (or forty-five (45) days if such longer period of
time is required to make the Release maximally enforceable under applicable law)
after the Company provides the form of Release to the Executive. If such Release
is not provided within such time period or is revoked, then the Executive shall
forfeit any payments or benefits that otherwise would have been provided under
Sections 9(b) or 6(d).

 

4



--------------------------------------------------------------------------------

(b) The Executive agrees that the payments and benefits contemplated by
Section 9 or 6(d) (if applicable) shall constitute the exclusive and sole remedy
for any termination of his employment and the Executive covenants not to assert
or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Company and the Executive acknowledge and agree
that there is no duty of the Executive to mitigate damages under this Agreement.
All amounts paid to the Executive pursuant to Section 9 or Section 6(d) shall be
paid without regard to whether the Executive has taken or takes actions to
mitigate damages. The Executive agrees to resign, on the Severance Date, as an
officer and director of the Company and any Subsidiary of the Company, and as a
fiduciary of any benefit plan of the Company or any Subsidiary of the Company,
and to promptly execute and provide to the Company any further documentation, as
requested by the Company, to confirm such resignation.

(c) In the event that the Company provides the Executive notice of termination
without Cause pursuant to Section 8(a) or the Executive provides the Company
notice of termination pursuant to Section 8(b), the Company will have the option
to place the Executive on paid administrative leave during any notice period.

11. Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means, to the extent not paid or
payable pursuant to the terms of any other agreement between the Company and
Executive:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

(ii) any reimbursement due to the Executive pursuant to Section 7(b) for
expenses reasonably incurred by the Executive on or before the Severance Date
and documented and pre-approved, to the extent applicable, in accordance with
the Company’s expense reimbursement policies in effect at the applicable time.

(b) As used herein, “Cause” shall have the meaning ascribed to it in the KERA
and shall be subject to the same notice and cure periods provided therein.

(c) As used herein, “Disability” shall have the meaning ascribed to it in the
KERA.

(d) As used herein, “Good Reason” shall have the meaning ascribed to it in the
KERA and shall be subject to the same notice and cure periods provided therein.

(e) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), or (ii) a resignation by the Executive for
Good Reason.

(f) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

12. Cooperation in Litigation; Audit. Following the Severance Date, the
Executive shall reasonably cooperate with the Company and its affiliates in
connection with: (i) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any affiliates with respect to

 

5



--------------------------------------------------------------------------------

matters relating to the Executive’s employment with or service as a member of
the Board or the board of directors of any affiliate (collectively,
“Litigation”); or (ii) any audit of the financial statements of the Company or
any affiliate with respect to the period of time when the Executive was employed
by the Company or any affiliate (“Audit”). The Executive acknowledges that such
cooperation may include, but shall not be limited to, the Executive making
himself available to the Company or any affiliate (or their respective attorneys
or auditors) upon reasonable notice for: (i) interviews, factual investigations,
and providing declarations or affidavits that provide truthful information in
connection with any Litigation or Audit; (ii) appearing at the request of the
Company or any affiliate to give testimony without requiring service of a
subpoena or other legal process; (iii) providing information and legal
representations to the auditors of the Company or any affiliate, in a form and
within a time frame requested by the Board, with respect to the Company’s or any
affiliate’s opening balance sheet valuation of intangibles and financial
statements for the period in which the Executive was employed by the Company or
any affiliate; and (iv) turning over to the Company or any affiliate any
documents relevant to any Litigation or Audit that are or may come into the
Executive’s possession. The Company shall reimburse the Executive for reasonable
travel expenses incurred in connection with providing the services under this
Section 12, including lodging and meals, upon the Executive’s submission of
receipts.

13. Withholding. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

14. Section 409A.

(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.

(b) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 9(b) or Section 6(d) until the earlier of (i) the date which is six
(6) months after his or her Separation from Service for any reason other than
death, or (ii) the date of the Executive’s death. The provisions of this
Section 14(b) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A. Any
amounts otherwise payable to the Executive upon or in the six (6) month period
following the Executive’s Separation from Service that are not so paid by reason
of this Section 14(b) shall be paid (without interest) as soon as practicable
(and in all events within thirty (30) days) after the date that is six
(6) months after the Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of the Executive’s death).

(c) To the extent that any benefits pursuant to Sections 9(b) or 6(d) or
reimbursements pursuant to Section 7(b) are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to such provisions are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year.

(d) Each Severance Benefit provided under Section 9 of this Agreement shall be
considered a “separate payment” and not one of a series of payment for purposes
of Code Section 409A.

 

6



--------------------------------------------------------------------------------

15. Successors and Assigns.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives. If
Executive is unable to care for his affairs when a payment is due under this
Agreement, payment may be made directly to Executive’s legal guardian or
personal representative.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

16. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, other than the
Surviving Agreements. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

17. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

18. Arbitration. Except as provided elsewhere in this Agreement, any controversy
or claim arising out of or relating in any way to this Agreement or the breach
thereof, or Executive’s employment and any statutory claims including all claims
of employment discrimination shall be subject to private and confidential
arbitration in Orange County, California in accordance with the laws of the
State of California. The arbitration shall be conducted in a procedurally fair
manner by a mutually agreed upon neutral arbitrator selected in accordance with
the National Rules for the Resolution of Employment Disputes (“Rules”) of the
American Arbitration Association or if none can be mutually agreed upon, then by
one arbitrator appointed pursuant to the Rules. The arbitration shall be
conducted confidentially in accordance with the Rules. The arbitration fees
shall be paid by the Company. Each party shall have the right to conduct
discovery including depositions, requests for production of documents and such
other discovery as permitted under the Rules or ordered by the arbitrator. The
statute of limitations or any cause of action shall be that prescribed by law.
The arbitrator shall have the authority to award any damages authorized by law
for the claims presented including punitive damages and shall have the authority
to award reasonable attorneys fees to the prevailing party in accordance with
applicable law. The

 

7



--------------------------------------------------------------------------------

decision of the arbitrator shall be final and binding on all parties and shall
be the exclusive remedy of the parties. The award shall be in writing in
accordance with the Rules, and shall be subject to judicial enforcement in
accordance with California law. Notwithstanding anything to the contrary
contained in this Section 18, nothing herein shall prevent or restrict the
Company or Executive from seeking provisional injunctive relief from any forum
having competent jurisdiction over the parties.

19. Remedies. Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Except as
specifically provided for elsewhere herein, each party shall be responsible for
paying its own attorneys’ fees, costs and other expenses pertaining to any such
legal proceeding and enforcement regardless of whether an award or finding or
any judgment or verdict thereon is entered against either party.

20. No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

21. Representation by Legal Counsel; Mutual Drafting. Each party recognizes that
this is a legally binding contract and acknowledges and agrees that they have
had the opportunity to consult with legal counsel of their choice. Each party
has cooperated in the drafting, negotiation and preparation of this Agreement.
Accordingly, in any construction to be made of this Agreement, the same shall
not be construed against either party on the basis of that party being the
drafter of such language. The Executive agrees and acknowledges that he has read
and understands this Agreement, is entering into it freely and voluntarily, and
has been advised to seek counsel prior to entering into this Agreement and has
had ample opportunity to do so.

22. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. This Agreement will
be governed by and construed in accordance with the laws of the state of
California without giving effect to any choice of law or conflicting provision
or rule (whether of the state of California or any other jurisdiction) that
would cause the laws of any jurisdiction other than the state of California to
be applied. In furtherance of the foregoing, the internal law of the state of
California will control the interpretation and construction of this Agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original as against any party whose signature appears thereon, and all
of which together shall constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

EMULEX CORPORATION By:  

/s/ Michael J. Rockenbach

Name:   MICHAEL J. ROCKENBACH Title:   EXECUTIVE VICE PRESIDENT &   CHIEF
FINANCIAL OFFICER EXECUTIVE:

/s/ James M. McCluney

JAMES M. MCCLUNEY

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Form Release

See attached General Waiver and Release Form

 

10



--------------------------------------------------------------------------------

LOGO [g568083001.jpg]    GENERAL WAIVER AND RELEASE FORM

 

1. In return for payment of severance benefits pursuant to the Employment
Agreement (the “Agreement”), I hereby generally and completely release the
Company (as defined in the Agreement) and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
and assigns (collectively the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this general release (this “Release”). This Release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including without limitation
wages, salary, bonuses, commissions, vacation pay, expense reimbursements (to
the extent permitted by applicable law), severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company; (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including, without
limitation, claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; (5) all federal, state, and local statutory claims,
including without limitation claims for discrimination, harassment, retaliation,
attorneys’ fees and costs, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the Older Worker Benefit Protection Act (“OWBPA”), the federal Worker
Adjustment and Retraining Notification Act (as amended) and similar laws in
other jurisdictions, the Employee Retirement Income Security Act of 1974 (as
amended), the Family and Medical Leave Act of 1993, and California Fair
Employment and Housing Act (as amended), the California Family Rights Act (as
amended), California Labor Code section 1400 et. seq. and any similar laws in
other jurisdictions; and (6) any and all claims for violation of the federal, or
any state, constitution; provided, however, that this Release does not waive,
release or otherwise discharge any claim or cause of action arising after the
date I sign this Release, nor does this Release extend to any obligation
incurred under the Agreement or any right to enforce my rights under the
Agreement.

2. This Release includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Release are any claims which by law
cannot be waived in a private agreement between employer and employee,
including, but not limited to, claims under California Labor Code section 2802
and the right to file a charge with or participate in an investigation conducted
by the Equal Employment Opportunity Commission (“EEOC”) or any state or local
fair employment practices agency. I waive, however, any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
my behalf.

3. I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any of the
Released Parties. I also acknowledge and represent that I have not been denied
any rights including, but not limited to, rights to a leave or reinstatement
from a leave under the Family and Medical Leave Act of 1993, the California
Family Rights Act, the Uniformed Services Employment and Reemployment Rights Act
of 1994, or any similar law of any jurisdiction.

4. I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release specified in this paragraph does not apply to any rights or claims
that may arise after the date I sign this Release; (b) I have been advised to
consult with an attorney prior to signing this Release; (c) I have at least
twenty-one (21) days to consider this Release (although I may choose to sign it
any time on or after my Termination Date (as defined in the Agreement)); (d) I
have seven (7) calendar days after I sign this Release to revoke it (“Revocation
Period”); and (e) this Release will not be effective until I have signed it and
returned it to the Company’s Human Resources Department and the Revocation
Period has expired. I further acknowledge that, upon executing this Release, I
have used all or as much of the twenty-one (21) day period as I deem necessary
to fully consider this Release, and, if I have used less than the full
twenty-one (21) day period, I waive the portion not used. In addition, if my
termination of employment has occurred in connection with a layoff or exit
incentive program, I acknowledge that (x) I have received a disclosure from the
Company that includes a description of the class, unit or group of individuals
covered by such layoff or exit incentive program, the eligibility factors for
such program, and any time limits applicable to such program and a list of job
titles and ages of all employees selected for this group termination and ages of
those individuals in the same job classification or organizational unit who were
not selected for termination (“Disclosures”); and (y) I have at least forty-five
(45) days after I have received the Disclosures to consider this Release
(although I may choose to sign it any time on or after my Termination Date) in
lieu of the twenty-one (21) day period described above.

5. I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this Release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any unknown or unsuspected claims that I may have against the
Company.

 

 

   11   



--------------------------------------------------------------------------------

Employee Signature (to be signed only after the Termination Date):   Employee
Name:   Date Signed:  

 

12